United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                           November 30, 2004
                             FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                               Clerk


                                   No. 04-20384
                                 Summary Calendar



      United States of America, ex rel, JAMES BOWAN,

                                                    Plaintiff-Appellant,

                                       versus

      EDUCATION AMERICA, INC.; JERALD M. BARNETT, JR.;
      PEDRO DEGUZMAN, ERIN J. HINKLE; KARON J. ROSA;
      BOB SEELEY; SUZETTE GOODMAN,

                                                    Defendants-Appellees.


                  Appeal from the United States District Court for
                          the Southern District of Texas
                            (USDC No. 4:00-CV-3028)
          _______________________________________________________


Before REAVLEY, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

      The district court ruled correctly in its memorandum and order of January 7,

2004. False certifications of compliance with applicable regulations and statutes

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
governing participation in federal student financial aid programs under Title IV of

the Higher Education Act did not constitute a basis for imposing liability on the

defendants under the False Claims Act because the relator did not allege that the

defendants made certifications of compliance with particular regulations on which

payment was conditioned. U.S. ex rel Graves v. ITT Educational Services, Inc.,

284 F. Supp. 2d 487 (S.D. Tex. 2003). AFFIRMED.




                                          2